Citation Nr: 0638793	
Decision Date: 12/13/06    Archive Date: 01/04/07

DOCKET NO.  04-42 383	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUES

1.  Entitlement to service connection for rheumatic heart 
disease, status post aortic and mitral valve replacement with 
chronic atrial fibrillation.

2.  Entitlement to nonservice-connoted pension benefits.


ATTORNEY FOR THE BOARD

A. A. Booher, Counsel


INTRODUCTION

This appeal to the Board of Veterans Appeals (the Board) is 
from actions taken by the Department of Veterans Affairs (VA) 
Regional Office (OR) in Anchorage, AK.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.
REMAND

In this case, there are a variety of medical reports in the 
file including a few segments for treatment surrounding the 
surgery for which benefits are claimed in this case.  
However, there remain some questions as to what may have 
precipitated the need for such surgery at that given time and 
under the circumstances alluded to but not clearly defined 
within the records now in the file.

Moreover, there remains some question as to the veteran's 
status throughout his service and specifically, his status at 
the time of the aforementioned surgery in 1991.  
Specifically, if he was on ACDUTRA at the time of the 
procedure, and more particularly, was there something within 
that ACDUTRA that precipitated the need for the procedure, 
there may be a basis for consideration of the claim which has 
not been yet addressed by the RO.

In this regard, the evidence reflects that the claimant had 
some nearly two decades in the Alaska (AK) National Guard.  A 
memorandum document is of record dated in January 1996 to the 
effect that it had been found that his medical condition 
precluded his meeting the pertinent Army standards for 
retention.  A subsequent appeal by the claimant to the NGB 
Surgeon General was also noted to have been denied and he was 
given a medical separation.

A NGB Form 22 is also of record showing that the claimant had 
more than 17 yeas of service; his military occupation 
specialty was as an infantryman.  The service records in the 
file show medical evaluations at a number of military 
facilities.  However, none of these documents identify the 
periods of ACDUTRA particularly as they relate to his surgery 
in 1991 or the significant medical follow-ups required 
thereafter. 

Several unsuccessful attempts to verify records were made by 
the VARO and the appellant himself, who has described those 
records he sought and those he did not seek.  For instance, 
he indicates that he did not pursue those from Letterman AMC 
in 1991; it may be that those would be helpful to his claim.  

One such official service department response was that the 
appellant had been a member of the AK National Guard with no 
active duty; that he had performed ACDUTRA from December 5, 
1980 to March 12, 1981; and that he had been separated from 
the Guard on January 6, 1997.

A hospital summary report is of record dated in February 1991 
showing that the appellant had been admitted on referral from 
another facility with "recent onset congestive heart 
failure".  He had had several days of epigastric pain and 
progressive shortness of breath.  The Bethel facility had 
found pulmonary edema.  His history of heart problems from 
1971 were briefly cited, none of which noted congestive heart 
failure.  However, he was noted to be having trouble keeping 
up with his comrades in the Guard on activities such as 
running and in athletic events, and had at least once fainted 
during such a run.  Records documenting such difficulties are 
not in the file.

Clinical records in the file show that in May 1991, the 
claimant was described as having had "recent rheumatic 
fever".  But supportive clinical records showing 
manifestations or collateral indications of the recent onset 
of any such disease are not in the file.

Clinical records in the file are primarily from AK.  Reports 
from the Army facility at Letterman AMC in San Francisco are 
not of record.  

Also not of record are the personnel and medical records for 
the Guard at the time of the 1991 hospital care, and there is 
some indication that he was admitted wearing his uniform and 
may have been on ACDUTRA at the time.  His activities and 
circumstances at the time of the need for the emergency care 
are not otherwise described and may be important to the 
resolution of his pending claim.  Any pertinent LOD 
determinations are not in the file.

Active military, naval, or air service includes any period of 
active duty for training (ACDUTRA) during which the 
individual concerned was disabled or died from a disease or 
injury incurred in or aggravated in line of duty, or any 
period of inactive duty training (INACDUTRA) during which the 
individual concerned was disabled or died from injury 
incurred in or aggravated in line of duty (LOD).  38 U.S.C.A. 
§ 101(21) and (24) (West 2002); 38 C.F.R. § 3.6(a) and (d) 
(2006). ACDUTRA is, inter alia, full-time duty in the Armed 
Forces performed by Reserves for training purposes.  38 
C.F.R. § 3.6(c)(1) (2006).

It follows from this that service connection may be granted 
for disability resulting from disease or injury incurred or 
aggravated while performing ACDUTRA, or from injury incurred 
or aggravated while performing INACDUTRA. 38 U.S.C.A. §§ 
101(24), 106, 1131.

The Court has interpreted the provisions of 38 U.S.C.A. § 
101(24) as meaning that active duty for training will not be 
considered "active military, naval or air service" unless the 
claimant has previously established service connection for a 
disability incurred in such service.  Mercado-Martinez v. 
West, 11 Vet. App. at 419; Paulson v. Brown, 7 Vet. App. at 
469-70; Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).

The Board notes that the denial of the appellant's claim has 
been made on the basis that he implicitly was not on active 
duty but ACDUTRA only; however, the provisions cited 
immediately above as relate to LOD considerations have not 
been and should be more fully addressed.

With regard to the pension issue, under the provisions of 38 
U.S.C.A. § 1521, pension is payable to a veteran who served 
for 90 days or more during a period of war and who is 
permanently and totally disabled due to nonservice-connected 
disabilities which are not the result of the veteran's 
willful misconduct.

38 C.F.R. § 3.3 provides that basic entitlement to pension 
exists if a veteran served in the active military, naval, or 
air service for 90 days or more during a period of war; or 
served in the active military, naval, or air service during a 
period of war and was discharged or released from such 
service for a service-connected disability; or served in the 
active military, naval, or air service for a period of 90 
consecutive days or more and such period began or ended 
during a period of war; or served in the active military, 
naval, or air service for an aggregate of 90 days or more in 
two or more separate periods of service during more than one 
period of war.  38 U.S.C.A. § 1521(j); 38 C.F.R. § 3.3(a)(3).

A veteran means a person who served in the active military, 
naval or air service. 38 C.F.R. § 3.1(d).  Active military, 
naval and air service includes active duty, any period of 
active duty for training during which the individual 
concerned was disabled or died from a disease or injury 
incurred or aggravated in line of duty, and any period of 
inactive duty training during which the individual concerned 
was disabled or died from an injury incurred or aggravated in 
line of duty.  38 C.F.R. § 3.6(a).

In order to qualify for pension benefits, the appellant must 
meet the definition of a "veteran" because pension benefits 
are awarded only to veterans under 38 U.S.C.A. § 1521 and 38 
C.F.R. § 3.3.  The appellant does not meet that definition 
because his only apparent service was ACDUTRA.  Such duty 
does not meet the definition of active service unless the 
individual was disabled or died from disease or injury 
incurred or aggravated in line of duty.  Thus, the pension 
issue must be deferred until the resolution of the other 
pending appellate issue.

Based on the evidence of record, the Board finds that 
additional development is required to ensure due process and 
the requirements of regulatory provisions.  38 C.F.R. § 19.9 
(2006).

Accordingly, the case is REMANDED for the following action:

1.  The service department should be 
requested to specifically delineate all 
periods of ACDUTRA, particularly from 
1990 to 1994, and records for such 
ACDUTRA in 1990-1992 should be sought to 
include any now in storage from Letterman 
AMC.  The appellant's personnel and all 
other records for that period of time 
should be acquired, to include reports of 
his inability to participate in 
activities, development of new or 
"recent" disabilities and related 
information.  In this regard, if the 
appellant has any pertinent data, he 
should be encouraged to provide it, and 
if the VARO needs to help him, that 
should be accomplished.  He should also 
be asked to provide documentation of any 
special factors manifest during that 
time, which might reflect a change in his 
health concurrent with or attributable to 
the ACDUTRA period in 1991, i.e., from 
persons he may have been serving with, 
letters to family members, etc., as well 
as medical information as may be 
available from private sources or his 
employer in the village police 
department. 

2.  The case should then be forwarded to 
a VA physician for an opinion as to 
whether the nature of the veteran's 
surgery in 1991 was such that there is an 
association between whatever precipitated 
the surgery and the veteran's ACDUTRA; 
whether that particular period of service 
precipitated or in any way impacted on 
the need for such surgery; whether the 
appellant had a basic preexisting 
disability, and if so, the specific 
nature thereof; and/or whether anything 
attributable to or concurrent with the 
ACDUTRA period(s) made any change therein 
or caused additional pathology.  The 
physician should provide a discussion of 
the appellant's health before, during and 
after the surgery, addressing the 
notations of "recent onset congestive 
heart failure" and "recent rheumatic 
fever", etc.; and his inability to keep 
up with service comrades and any other 
incident that may be documented within 
the records obtained pursuant to (1) 
above or are otherwise in the file.

3.  The case should then be reviewed by 
the VARO.  If the decision remains 
unsatisfactory, a comprehensive SSOC 
should be issued and the appellant should 
be given the opportunity to respond.  The 
case should then be returned to the Board 
for further appellate review.  The 
appellant need do nothing further until 
so notified. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

